       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 1 of 31



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

ANN MARIE HARVEY                               )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Case No.: 20-cv-00874-RDB
                                               )
                                               )
ENOCH PRATT                                    )
FREE LIBRARY, ET AL                            )
                                               )
                                               )
               Defendant.                      )
_________                                      )

       PLAINTIFF’S MEMORANDUM IN OPPOSITION TO MEMORANDUM OF
   LAW IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff, by and through her undersigned counsel, files this Plaintiff’s Memorandum In

Opposition To Memorandum Of Law In Support Of Defendant’s Motion For Summary Judgment

(Dkt. No. 18-1) is improper in this case because there are genuine disputes of material facts on

each element of Plaintiff’s claims.

                                       I. INTRODUCTION

       In this case, Plaintiff filed suit against Defendants, alleging retaliation in violation of Title

VII and Section 20. Defendants are not entitled to summary judgment on Plaintiff’s claims of

disability discrimination and failure to accommodate because material facts are in dispute and

Defendant is not entitled to summary judgment as a matter of law.

                   II. DISPUTED & UNDISPUTED MATERIAL FACTS

       On or about March 10, 1997, Defendant hired Plaintiff as a Young Adult Librarian at its

Pennsylvania Avenue branch. At the time Ms. Harvey had a master’s degree in library science

(M.L.S.) See Harvey Deposition, attached hereto as Exhibit 1 pg. 16. By the year 1999, Ms.



                                                   1
        Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 2 of 31



Harvey was promoted to a Librarian II position and assistant branch manager at the Pennsylvania

Ave branch. Id. In October 2001 Ms. Harvey was promoted to the position of branch manager for

the Cherry Hill branch. In 2002 Ms. Harvey became Librarian Supervisor I or branch manager for

the Wavery branch. In December 2019 Ms. Harvey was transferred to the Clifton branch as the

branch manager. Exhibit 1 pg. 16

       Defendant Enoch Pratt Library is organized into divisions, including its Neighborhood

Library Services Division (NLSD) and its Facilities Division (“FD”). All its divisions are under

the overall management and command of a chief executive officer (“CEO”). Defendant’s Human

Resources (“HR”) department’s policies and procedures are applicable to all its divisions. The

NLSD operates the library branches with a chain of command involving a Chief, an assistant chief,

group supervisors, and branch managers. See NLSD Organizational Chart, attached hereto as

Exhibit 2. The FD's responsibilities include providing custodians and security staff to library

branches. Exhibit 1 pgs. 21, 96

       During the relevant period from 2016 to the present, Ms. Eunice Anderson was Assistant

Chief and Chief of NLSD until she announced her retirement in October 2018. After announcing

her retirement, Ms. Anderson went on medical leave in October 2018, and retired in December

2018, without returning to work. See Anderson Depo pgs. 11-12, attached hereto as Exhibit 3. As

Chief of NLSD, Ms. Anderson was responsible for the overall day-to-day operations of the library,

including staff evaluations, transfers, staffing, and payroll. Exhibit 3 pgs. 13-15

       Between 2017 and 2018 Mr. Herbert Malveaux was the Assistant and or Acting Chief of

NLSD. In April 2019 he became the Chief of NLSD. See Malveaux Depo, pg. 8, attached hereto

as Exhibit 4. Between 2015 and 2017 Mr. Malveaux was a Group Supervisor with the Waverly

branch within his group. As a Group Supervisor, Mr. Malveaux knew Ms. Harvey as the Branch



                                                 2
        Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 3 of 31



Manager for Waverly. Exhibit 4 pgs. 8-10 As Chief of NLSD, Mr. Malveaux oversees all

Defendant’s 21 neighborhood library branches in the City of Baltimore and is responsible for the

staff at all the branches. Exhibit 4 pgs.6

       In 2018 Ms. Zandra Campbell became a Group Supervisor with the Waverly Branch in her

group. See Moran’s Depo pg. 16, attached hereto as Exhibit 5. A Group Supervisor has several

library branches under their supervision. Id. The role of the Group or Regional Supervisor on

employee relations issues, is to work with human resources specialist Maria Stokes, after first

attempting to resolve issues at the division level. Exhibit 5 pgs. 22-24

       In July 2017 Ms. Robin Moran was hired as Director of Human Resources (“HR”). Exhibit

5 pg. 16 In August 2017 Defendant hired Ms. Heidi Daniel as Defendant’s Enoch Pratt’s CEO.

Exhibit 5 pg. 72. Ms. Moran was interviewed for the position by a panel that included Ms.

Campbell. Exhibit 5 pgs. 19-20. The director of HR duties involved managing an HR team of

eight members and providing guidance and input to the CEO and the leadership team. The HR

team had one HR generalist that was responsible for benefits and compensation, another for

recruitment coordination, one that was responsible for recruitment reclassification, and another for

employee relations and conflict resolution involving employees, under the guidance of Ms. Moran.

This HR specialist was Maria Stokes. Exhibit 5 pgs. 6-10. Ms. Stokes also handled disciplinary

issues pertaining to employees, including library managers Exhibit 5 pg. 17

       At all times during Plaintiff’s employment, Plaintiff performed her job satisfactorily and

consistent with the legitimate expectation of Defendants. Plaintiff has never had an unsatisfactory

performance evaluation rating and met expectations on her performance evaluations. Exhibit 3

pg. 89. Ms. Anderson described Ms. Harvey as committed to public librarianship and a person who

desires and demands excellence and has a zeal for her job and demands the same from



                                                 3
        Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 4 of 31



subordinates. Exhibit 3 pg. 118. Mr. Malveaux recalls no complaints one way or the other against

Ms. Harvey. Exhibit 5 pg. 9, lns. 17-21. Ms. Harvey was a good partner with the Waverly branch

community, well-liked, and was doing a good job as far as the library goes Exhibit 5 pg. 74.

                 1. Ms. Harvey’s 2016 EEOC Charge of Gender Discrimination

       In the summer of 2016, Ms. Harvey made a complaint of gender discrimination against

Defendant. Ms. Harvey discussed her complaint with Ms. Anderson, who told Ms. Harvey to: “do

what’s best for her.” Exhibit 3 pgs. 45-46. On August 10, 2016, Plaintiff filed a charge of

discrimination against Defendants alleging gender discrimination. Plaintiff’s EECO charge of

discrimination became the basis of a lawsuit that was filed by the EEOC on behalf of Plaintiff and

four other female library branch managers, against Defendants in September 2017. (U.S. Equal

Employment Opportunity Commission vs. Enoch Pratt Free Library, et al., Case No. 7-cv-02860-

SAG). At all times relevant to the instant case, the EEOC case remained in litigation, until the case

was resolve in March 2021 via a judgment against Defendant. (Id.) Ms. Anderson became aware

that Ms. Harvey indeed filed an EEOC charge of discrimination alleging gender discrimination.

Exhibit 3 pgs. 45-46. Anderson attended meetings with Library Administration in regard to the

gender discrimination case but claims she has no recollection as to what took place at the meetings.

Exhibit 3 pgs. 101-102.

       Once Ms. Moran became HR director, she was briefed by her predecessor on the gender

discrimination case initiated by Ms. Harvey. Subsequently, Ms. Moran became actively involved

in the case, gathering information, attending depositions, receiving updates on case activities,

including court decisions, and holding discussions with CEO Heidi Daniels and others about the

case. Exhibit 5 pgs. 65-67. Ms. Moran was receiving updates on the court's decision in the case.

Exhibit 5 pgs. 68-70.



                                                 4
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 5 of 31



                           2. Eunice Anderson’s Unfinished Business

       On or about October 25, 2017, Defendants’ then newly hired CEO, Ms. Heidi Daniel, and

then Chief of NLSD, Ms. Anderson, held a meeting with branch managers and group supervisors.

During the meeting, the managers spoke out expressively about staffing and scheduling issues

affecting their branches. Ms. Daniel and Ms. Anderson perceived that the branch managers

expressed themselves inappropriately in the presence of the newly hired CEO. After the meeting,

Ms. Anderson spoke to Ms. Harvey about the alleged inappropriate behavior of the managers.

Exhibit 1 pgs. 41-48) On or about November 2, 2017, Ms. Anderson issued an email to “Branch

Managers” stating in part: “I was surprised and embarrassed by the behavior exhibited; the

hostility, mistrust, and unprofessional-ism did not show your good side. Specifically, the

presentations on Social Worker In the Library and the announcement of the new hours and the

discussion that ensued was completely unacceptable.” See Anderson 11/02/2017 Email, attached

hereto as Exhibit 6.

       In July 2018, Ms. Anderson issued Plaintiff a disciplinary write-up pertaining to Plaintiff’s

alleged insubordinate actions at the October 2017 meeting with Ms. Daniel. Ms. Anderson claim

“this was unfinished business because it needed to be documented as part of the disciplinary

process. Exhibit 3 pgs. 80-83. Ms. Anderson contacted and coordinated with Ms. Moran regarding

the timing for issuing the disciplinary memo to Ms. Harvey Exhibit 3 pgs. 94-95, 101. Although

the allegations of inappropriate behaviors at the meeting with Ms. Daniel were alleged against all

managers present at the meeting, Ms. Harvey was the only one targeted for written disciplinary

action. (Exhibit 3 pgs. 52-60; Exhibit 1 pgs. 42-48; )

       Ms. Anderson alleged that Ms. Harvey’s questions regarding staffing and scheduling were

put in a harsh and disrespectful tone. Exhibit 3 pg. 88 Ms. Anderson and Ms. Daniels allegedly



                                                5
         Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 6 of 31



became offended by Plaintiff’s tone. Exhibit 3 pgs. 52, 62. At the meeting all the other managers

spoke up like Ms. Harvey, However, Ms. Harvey was the only one who got a disciplinary writeup

over the incident. Exhibit 3 pgs. 52-60; Exhibit 1 pgs. 42-48; While taking action against Harvey

Anderson had it in the back of her mind Harvey's EEOC charge was still pending. Exhibit 3 pgs.

63-64.

                               3. Investigation against Ms. Harvey

         On the morning of September 19, 2019, Ms. Harvey sent an email to custodial staff

supervisor Lt. Breedlove and Phillip McKoy regarding going over the job expectations at the

Waverly branch for Ms. Nicole Nicholson, a new custodian that was assigned to work at Waverly.

Ms. Harvey copied Ms. Campbell, on the email. By the night of September 19, 2019, Ms. Harvey

emailed her group supervisor Ms. Campbell and NLSD’s Chief Mr. Malveaux providing

documentation and reporting on Ms. Harvey’s interactions with Ms. Nicholson since September

16, 2019, and describing insubordinate and confrontational behavior of Ms. Nicholson towards

Ms. Harvey as the Waverly branch manager. See Harvey’s 9/19/2019 Email attached hereto as

Exhibit 7. Mr. Malveaux responded that Ms. Nicholson would not be returning to Waverly but

did not address the reported insubordinate and confrontational conduct of the custodian. Exhibit

7. On September 20, 2019, Ms. Nicholson submitted a handwritten letter addressed “To Whom it

May Concern”, purportedly to HR, allegedly logging a complaint against Ms. Harvey. See

Nicholson 09/20/19 Letter, attached hereto as Exhibit 8.

            a. Zandra Campbell’s Testimony:

         Around September 17, 2019, Defendant began an “investigation” against Ms. Harvey. The

investigation was “triggered by the complaints of Ms. Nicholson because of some type of “negative

interaction” with Ms. Harvey. See Campbell’s Depo. pgs. 71-72, attached hereto as Exhibit 9. Ms.



                                               6
        Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 7 of 31



Harvey and the custodial staff had a verbal disagreement about work expectations. The custodian

staff said Ms. Harvey verbally accosted her at some point in the building. Ms. Harvey said the staff

member was saying all sorts of things about her duties as a Branch Manager. Their stories did not

match, as each was accusing the other of verbal attack. Exhibit 9 pg. 75; Around that same time,

two library staff from the Pennsylvania branch, Ms. Kalyn Shields and Monica Bobbitt who were

assigned to the Waverly branch by Ms. Campbell, due to staff shortage there, reported to Ms.

Campbell that other Waverly staff members apparently, had concerns about Ms. Harvey. Ms.

Campbell directed Ms. Shield and Ms. Bobbitt to tell those Waverly staff members to contact Ms.

Campbell. Exhibit 9 pgs. 76-77. Ms. Bobbitt reported to Ms. Campbell about a customer incident,

purportedly involving Ms. Harvey, and Ms. Shields about the staff concerns in general. At this

point, Ms. Campbell got Ms. Moran involved and updated Mr. Malveaux. Ms. Campbell and Mr.

Malveaux both went to Ms. Moran and told her what they knew and that they needed to do some

more discussion with the staff to figure out what exactly is happening. Exhibit 9 pgs. 77-78 At

least a couple of Waverly staff contacted Ms. Campbell. Brittany Allen, who was at Waverly since

2016, and a Christina Boykin, a part-timer who had only been working at Waverly for weeks.

Exhibit 9 pgs. 79-80. This was the first any of these individuals contacted Ms. Campbell about

any complaints against Ms. Harvey. Id.

       After hearing from Ms. Allen and Ms. Boykin, in September 2019, Ms. Campbell and Ms.

Moran held a meeting with Waverly Staff in the absence of Ms. Harvey, and without notice to Ms.

Harvey. Exhibit 9 pg. 80. At the meeting, the staff raised concerns about the work environment

not being positive, people feeling very stressed like they could not relax, they could not smile, and

have general conversations. The staff describe a “very strained environment, strained

communication, strain interactions” and felt they would suffer retaliation if they came forward.



                                                 7
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 8 of 31



Exhibit 9 pgs. 81-82. At the meeting, staff was encouraged to come forward and speak Exhibit 9

pgs. 80-83. Only Ms. Markham spoke up and expressed mixed feelings, but it later came out that

she was not doing the full scope of her job. Exhibit 9 pg. 83. The others were encouraged to report

to HR and share their points of view and concerns. Ms. Campbell also reached out to staff who

were no longer working at Waverly as part of her investigation. Exhibit 9 pg. 84.

       After the September 2019 Waverly staff meeting conducted by Ms. Moran and Ms.

Campbell, a few people were interviewed at the HR department by Ms. Moran and Ms. Campbell.

They included Brittany Allen who gave feedback that it is a stressful work environment with many

things to do. Exhibit 9 pg. 86 A Ms. Ivy complained about having a lot to do with no relief and

constant stress. Exhibit 9 pgs. 87-88. Others were custodian Brian Daniel, custodian Nichole

Nicholson, and security officer Ms. Little-Staten Exhibit 9 pg. 88. Mr. Daniel and Ms. Shields

were no longer working at Waverly when interviewed. Exhibit 9 pg. 89. The first time Ms. Harvey

got an opportunity to address the staff allegations was on October 7, 2019. Exhibit 9 pg. 91.

           b. Malveaux’s Testimony:

Mr. Malveaux had no recollection of any staff or customer complaints against Ms. Harvey during

the period between 2015 and 2017, when he was a Group Supervisor of ten branches, including

the Waverly branch. Mr. Malveaux got routine complaints from customers or staff from across all

the branches in his group, including staff complaints against managers and supervisors. Exhibit 4

pg. 11. Mr. Malveaux recalls only one staff assigned to the Waverly branch, Mr. Keith Wilson, a

custodian, who frequently reported or complained about alleged mistreatment by Ms. Harvey.

Exhibit 4 pgs. 8-10, Mr. Wilson was upset over his schedule and his work tasks. Mr. Malveaux

did not substantiate Mr. Wilson’s claims against Ms. Harvey and found that Ms. Harvey did not

act inappropriately in respect to Mr. Wilson’s complaints and did not believe Ms. Harvey needed



                                                8
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 9 of 31



any training with respect to how she handled the situations with Mr. Wilson. Exhibit 4 pgs. 14-

17.

       Between 2017 and April of 2019, Mr. Malveaux, as assistant Chief of NLSD, received a

handful of customer complaints relating to the Waverly branch and Ms. Harvey. These complaints

were typical of the complaints by patrons for various reasons, received from most of the library

branches. Exhibit 4 pgs. 18-20; The complaints involving the Waverly branch and Ms. Harvey

were not unusual compared to any other branch of the library, and in those instances, Mr. Malveaux

did not conclude that Ms. Harvey acted inappropriately. Exhibit 4 pg. 25 During the said period,

except for custodian Keith Wilson’s unsubstantiated claims, no other Waverly staff complained

against Ms. Harvey. Exhibit 4 pgs. 26-27.

       After April 2019, as Chief of NLSD, Mr. Malveaux began hearing about staff complaints

at Waverly from group supervisor Ms. Campbell. Mr. Malveaux was aware that staff at Waverly

were generally unhappy and expressing feeling of being overworked. Exhibit 4 pgs. 28-29. This

was general talk, and nothing was substantiated. Exhibit 4 pg. 30-31. There were staffing and

scheduling challenges at Waverly because of retirement and transfer of staff at Waverly, which

happened in NLSD from time to time. This compounded problems, and was a source of

dissatisfaction for Waverly branch staff. The reported staff complaints at Waverly did not alarm

Mr. Malveaux. Exhibit 4 pg. 32-34.

       In September 2019, Ms. Moran decided that there needed to be an investigation of Ms.

Harvey as a result Ms. Nicholson’s complaint against Ms. Harvey. Exhibit 4 pg. 37-38) Ms.

Moran began the investigation and Mr. Malveaux provided Ms. Campbell to assist Ms. Moran.

The investigation of Ms. Harvey was not initiated by Ms. Campbell. Exhibit 4 pgs. 36-37, 41. Ms.

Harvey’s September 19, 2019, email to Mr. Malveaux reporting Ms. Nicholson’s insubordination,



                                                9
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 10 of 31



was not investigated by Mr. Malveaux or HR. Exhibit 4 pg. 42

           c. Moran’s Testimony:

       Ms. Campbell “began conducting an investigation” of Ms. Harvey, “because of some

turnover, a lot of staffing events, some kind of ad hoc comments she was receiving from people

who used to work at Waverly.” Exhibit 5 pg. 127. As a result, Ms. Campbell became concerned

and reached out to Ms. Moran. On September 23, 2019, Ms. Campbell shared with Ms. Moran the

investigation and Ms. Moran began her involvement in the investigation to get firsthand

information. Exhibit 5 pg. 128 The investigation was prompted by the level of staff turnover and

the level of staff complaints at the branch. Exhibit 5 pg. 129 Ms. Campbell reported to Ms. Moran

that her investigation indicated that people were leaving Waverly in droves because of the

management style of Ms. Harvey. Exhibit 5 pg. 129-130

       As part of the investigation, Ms. Moran interviewed custodial workers Brian Daniels and

Keith Wilson. Kalyn Shields, who transferred from Waverly branch to Pennsylvania branch in

2017 was also interviewed at HR. Mr. Wilson had retired since April 2017 Exhibit 3 pgs. 11-12.

Ms. Moran also gathered information from and on, Brittany Allen, an Office Assistant II, who was

assigned to work at Waverly since October 2016 and was at the time still assigned at Waverly,

Erica Fletcher, an Office Assistant II who resigned in August 2016, and Vanessa Williams, an

Office Assistant III who retired in April 2017. Ms. Moran talk to some of them through third party.

Exhibit 5 pg. 135 Harvey was not interviewed by Ms. Moran or Ms. Campbell Exhibit 5 pg. 141

       Kalyn Shields’ interview solicited information between 2015 and 2017 before she

transferred to the Pennsylvania branch in December 2017. Exhibit 5 pgs. 142-144 Kalyn Shields

told Ms. Moran that Ms. Shields left Wavery because Ms. Harvey had a harsh management style

and was hard to work with. She shared information about Ms. Harvey requiring staff to work late



                                                10
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 11 of 31



hours and staff fearing reprimand from Ms. Harvey. Exhibit 5 pgs. 147-148; Ms. Shields who had

not been a staff at Waverly for two years, was providing information about issues that current and

former Waverly staff allegedly had with Ms. Harvey. She shared information about Isabella moved

to California sooner than planned to get away from Ms. Harvey. Exhibit 5 pg. 150 She shared

information that Brittany Allen is used to the abuse she received from Ms. Harvey; Exhibit 5 pgs.

150-151 She shared that Erica Fletcher left because she had enough saved leaves, and Vanessa

Williams retired early. Exhibit 5 pg. 151 She shared that Ms. Harvey is bias against the Asian

community. Kalyn Shields shared information about language that Ms. Harvey used in reference

to another staff that was reported to Ms. Harvey’s back in 2016; Exhibit 5 pg. 150-151.

       Ms. Moran did not speak directly with Erica Fletcher and instead got information from

Brittany Allen that Erica Fletcher had enough of Ms. Harvey and was going to leave did not verify

this at Fletcher Exhibit 5 pgs. 161-162 Keith Wilson also complained that Ms. Harvey used

scheduling to retaliate against him after her reported Ms. Harvey for use of foul language. Ms.

Harvey told him he could complain to HR but he never did until he was interviewed by Ms. Moran.

Exhibit 5 pgs. 164-166

   4. Ms. Harvey’s Reporting of Inappropriate Behavior by Custodial and Security Staff:

       On or about September 28, 2019, Ms. Harvey observed the security staff at the branch Ms.

Little-Staten, talking to a library Page, who was a minor. After inquiring, Plaintiff learned that the

minor staff member was discussing an incident where the minor staff member alleged that an

elderly male custodian staff member had made inappropriate advances or communications with

the minor staff member, including by asking her out. See Harvey 9/28/19 Email re Inappropriate

Behavior, attached hereto as Exhibit 10. (AH-pgs. 35-39, 50-53)

       On or about September 30, 2019, Plaintiff cautioned Ms. Little-Staten not to interfere in



                                                 11
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 12 of 31



the investigation of the alleged incident involving the minor staff member, and to allow Plaintiff

to investigate and report the alleged incident appropriately. Apparently, Ms. Little-Staten had

knowledge of the alleged incident weeks earlier and did not report it to the Plaintiff, as required.

However, Ms. Little-Staten ignored Plaintiff’s directive and later brought the alleged wrongdoer

to Plaintiff’s office and insisted that Plaintiff discuss the alleged incident with Ms. Little-Staten

and the alleged wrongdoer. Plaintiff declined and asked Ms. Little-Staten to leave Plaintiff’s office,

to which Ms. Little-Staten refused. As a result, Plaintiff sent an email to Plaintiff’s superiors

reporting and complaining about Officer Little-Staten’s actions and requesting immediate

intervention. See Harvey 9/28/19 Email re Inappropriate Behavior, attached hereto as Exhibit 11.

           a. Lolita Little-Staten testimony

Ms. Lolita little Staten was assigned to work at Waverly branch in May 2017 as a special police

officer or security officer. Little-Staten Depo. Pgs. 15, 32, attached hereto as Exhibit 12. Ms.

Little-Staten’s duties and responsibilities include deescalate situations that may come and protect

the public as well as employees at the branch. Exhibit 12 pg. 17. Ms. Little- Staten is supervised

by herself. Exhibit 12 pg. 27. Her job duties include reporting to the branch manager any activities

that are going to cause any kind of harm, hurt or danger to come upon anyone. Exhibit 12

pg. 20 The branch manager gives directives and instructions to Ms. Little-Staten if she is doing

something wrong. Exhibit 12 pg. 27 Ms. Little-Staten’s duties include reporting issues to the

branch manager. Exhibit 12 pg. 31

       After Ms. Harvey sent the September 28, 2019, email about inappropriate behavior

involving Ms. Little-Staten, Ms. Maria Stokes met with Ms. Little-Staten about the - about the

report of sexual harassment involving a custodian. Exhibit 12 pg. 16, lines 16-21 At the meeting

Ms. Stokes gave Ms. Little-Staten a copy of Defendant’s policy on sexual harassment and asked



                                                 12
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 13 of 31



her to write an incident report regarding the occurrence. Ms. Little-Staten was not familiar with

Defendant’s sexual harassment policies and procedures Exhibit 12 pg. 31 Ms. Stokes did not

discuss the allegations in Ms. Harvey’s September 28, 2019 email with Ms. Little-Staten. Exhibit

12 pg. 22, line 13.

       Ms. Little-Staten initially claim that Mr. Anthony asked Ms. Little-Staten to be his witness

as Ms. Harvey wanted to have a meeting with him. Exhibit 12 pg. 16, lns. 16-21 - Ms. Little-

Staten believed the minor staff and “ladies” who alleged sexual harassment against Mr. Anthony

did not want him around because of his funny looking eyes and wanted to get rid of him. Exhibit

12 pg. 20, ln. 17

       When presented with documents pertaining to the incident, Ms. Lolita recanted her

testimony About Mr. Anthony asking her to be a witness in a meeting with Ms. Harvey. Exhibit

12 pg. Page 26- The custodian did not asked Ms. Little-Staten to be a witness in any meeting with

Ms. Harvey. Ms. Lolita was the one who asked the custodian to go have a meeting with Ms. Harvey

about the sexual harassment allegations, so she could find out what Ms. Harvey knew. Exhibit 12

pg. 9-12, 27, lns. 3-10- Ms. Harvey had asked Ms. Little-Staten not to interfere with Ms. Harvey’s

duties as a manager. However, Ms. Little-Staten claim she did not have any idea what that meant,

and instead sought to direct the handling of the sexual harassment allegation against the custodian.

She then alleged that the custodian requested her to accompany him as a witness. Upon reaching

Ms. Harvey’s office, Ms. Little-Staten was asked to leave, and she refused, alleging that the

custodian did not trust Ms. Harvey. Exhibit 12 pg. 29, lns. 2-15. Ms. Little-Staten said she relied

on the authority of the custodian in refusing to leave Ms. Harvey’s office as requested. Exhibit 12

pgs. 41-42, lines 22-3

   5. Post Investigation Action Against Ms. Harvey



                                                13
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 14 of 31



           a. Moran’s Testimony:

       On or about October 7, 2019 Ms. Moran, Mr. Malveaux and Ms. Campbell met with Ms.

Harvey to present her with the findings of the investigation. Exhibit 5 pg. 168 to 170. Ms. Harvey

was told not to return to Waverly on October 7, 2019, but no decision was yet made about Harvey

not returning as branch manger. Exhibit 5 pg. 169. That decision was made after the October 7th

meeting which concluded the investigation. The finding of the investigation was shared with Ms.

Harvey on October 7, 2019 in a meeting that lasted for two hours. Exhibit 5 pg. 170.

       Mr Malveaux opened the meeting by talking about the incident with the custodian,

followed by Ms. Campbell who focused on the behaviors reported by Waverly staff. Exhibit 5 pg.

173 to 174 Ms. Harvey was never told which staff made which allegations because staff were

allegedly fearful of Ms. Harvey. Exhibit 5 pg.178 During the meeting Ms. Harvey “looked to the

sky and “shut down”. She did not respond to the allegations. She appeared to be upset she teared

up but she wouldn't talk. Exhibit 5 pgs. 180-182

       On or about November 25, 2019, Ms. Moran, Mr. Malveaux and Ms. Campbell again met

with Ms. Harvey and presenting her with a letter of expectation and a Performance Improvement

Plan (“PIP”). Exhibit 5 pg. 183 to 184. At this meeting a decision was already made to remove

Ms. Harvey from the Waverly Branch, but Ms. Moran never told Ms. Harvey to resign. Exhibit

5 pg. 185 Ms. Campbell and Mr. Malveaux made the decision to transfer Ms. Harvey to the Clifton

branch because the staff are older in contract with the staff at Waverly and less likely to be affected

by the alleged intimidating behaviors that Ms. Harvey presented at Waverly Exhibit 5 pg. 187

Clifton as a branch where a strong branch manager with good community skills is needed is where

Ms. Harvey would make the best impact. Exhibit 5 pgs. 187-188. She had good outreach skills,

is strong manager and has good librarian skills. However, she struggles with her ability to manage



                                                  14
        Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 15 of 31



and engage which can be corrected through appropriate training. Exhibit 5 pgs. 188-189

        Defendant has no policy that prevents a staff from visiting a library branch without an

escort or prior notice to a supervisor. However, Ms. Harvey was barred from returning to Waverly

without an escort or prior notice, because she allegedly created an “hostile work environment” and

staff at Waverly were fearful of Ms. Harvey. They were very fearful of her coming back on site

without them knowing what was going on and not knowing how she was going to react. Exhibit

5 pg.     189-190.   She was never banned from Waverly forever however this was never

communicated to Ms. Harvey Exhibit 5 pgs. 192-194 After Ms. Harvey was transferred Nicole

Nicholson was returned back to Waverly as a custodian because the staff liked her. Exhibit 5 pg.

194-195; Shortly thereafter, Ms. Nicholson was terminated from her employment with Defendant

for irregular attendance and work performance issues.

           b. Malveaux Testimony:

        In late September or early October 2019, Mr. Malveaux participated in meeting with Ms.

Moran and Ms. Campbell where a conclusion was reached that Ms. Harvey needed to be removed

from Waverly branch. Exhibit 4 pg. 59. Ms. Moran made or recommended the decision to remove

Ms. Harvey. The decision to remove Harvey was based on the information gathered by Robin

Moran’s investigation which led to the conclusion that there was a hostile work environment at

Waverly, Ms. Harvey was the case and something had to be done. Exhibit 4 pgs. 60-61. At the

October 7, 2019 meeting with Ms. Harvey, a decision was already made to remove Ms. Harvey

from the Waverly branch. Exhibit 4 pgs. 60-64 During the discussion to remove Ms. Harvey a

decision was made to refer Ms. Harvey to Defendant’s EAP office. Exhibit 4 pg. 69

        At the November 25th 2019 meeting with Ms. Harvey, Ms. Moran, and Ms. Campbell, Ms.

Harvey was issued with a work performance improvement plan and told she would not be returned



                                               15
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 16 of 31



to the Waverly branch. Exhibit 4 pgs. 71-72 Mr. Malveaux signed off on Ms. Harvey’s transfer

relying on Ms. Moran’s verbal report of her investigation; although he did not see or review a

written report. He relied on the conclusion of Ms. Moran and signed off on the transfer of Mr.

Harvey to the Clifton branch. Ms. Harvey was never given an official transfer letter; the transfer

was communicated to her verbally. Exhibit 4 pgs. 81-85

           c. Zandra Campbell’s Testimony:

       The investigation against Ms. Harvey concluded on October 2, 2019. On October 3, 2019,

Ms. Campbell and Ms. Moran met and agreed to schedule a meeting with Ms. Harvey for October

7, 2019. Exhibit 9 pgs.153; The two had met with staff from September 23 until October 2, 2019.

Id. At the October 7, 2019 meeting, Ms. Harvey was confronted for the first time with the staff

allegations. She was told it was an environment that was negatively impacting the staff that

management needed to reassess what was happening at Waverly and take the staff concerns

seriously. Exhibit 9 pgs.157-168

       Prior to the October 7, 2019 meeting, Ms. Harvey had asked HR for a meeting addressing

Ms. Nicholson’s behavior. Exhibit 9 pg. 154. At the October 7, 2019 meeting, Ms. Harvey was

expecting to talk about one thing and felt like she was ambushed with allegations from Ms. Moran

and Ms. Campbell. The meeting Ms. Harvey requested was never granted. Exhibit 9 pgs.165-166

       Prior to the October 7, 2019 meeting with Ms. Harvey, a decision was made to refer Ms.

Harvey to Defendant’s Employee Assistance Program (EAP). At the end of the meeting Ms.

Harvey left work although no one told her not to return to work that day. Exhibit 9 pgs. 169.

Harvey was asked to take time and talk to EPA and get something set up for herself and to

concentrate on herself. It was Campbell's understanding that Harvey would remain as manager of

Waverly branch. Id.



                                               16
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 17 of 31



           d. Ms. Harvey Version

       On October 3, 2019 Ms. Harvey received an email scheduling a meeting with Ms. Moran,

Mr. Malveaux and Ms. Campbell for October 7, 2019 to “discuss the recent concerns at Waverly”.

See Campbell’s 10/03/19 Email, attached hereto as Exhibit 13.

       On or about October 7, 2019, Plaintiff met with Ms. Moran, Mr. Malveaux, and Ms.

Campbell. The meeting was requested by Plaintiff arising from the Plaintiff’s September 19th 2019

reporting of the insubordinate action of the custodial worker, the matter of Ms. Little-Staten’s

inappropriate intervention in the incident involving the minor staff member, and several staffing

issues at Waverly branch. The October 7, 2019, meeting, however, did not address the matters

that Plaintiff had requested the meeting to address. Instead, at the meeting, Ms. Moran berated

Plaintiff’s management style and alleged that Plaintiff was a “bully” and a “tyrant.” Ms. Moran

also alleged various reports of complaints by Plaintiff’s subordinates against Plaintiff. Prior to this

meeting, Plaintiff was never notified or counseled about any reports or complaints against Plaintiff

by Plaintiff’s subordinates. See Harvey’s 10/16/19 Email, attached hereto as Exhibit 14

       At the end of the meeting, Plaintiff was humiliated and embarrassed. Plaintiff’s integrity,

character, and work ethics were attacked by her superiors throughout the meeting. At the end of

the meeting Ms. Moran told Plaintiff that Plaintiff must not return to Waverly and instead should

take “some time” to “figure out” what Plaintiff wanted to do. As a result, Plaintiff immediately

sought the intervention of Defendants’ Employee Assistance Program (EAP) to cope with the

situation. Plaintiff also took FMLA leave to seek medical attention after Plaintiff became

physically and emotionally shocked, and became distraught by what occurred at the October 7,

2019 meeting. Id.

       On or about November 25, 2019, Ms. Harvey returned to work, having taken from FMLA



                                                  17
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 18 of 31



leave from October 8, 2019, to November 8, 2019, and vacation leave from November 11, 2019

to November 22, 2019. Upon returning to work, Ms. Moran, Mr. Malveaux and Ms. Campbell

again met with Ms. Harvey where Ms. Moran told and requested Ms. Harvey to resign. After Ms.

Harvey decline to do so, Ms. Moran talked about seeing if there were any positions for Ms. Harvey

that does not involve managing staff. Ms. Harvey was directed to take that day, and the following

day off, and Ms. Harvey would hear from Ms. Moran on Wednesday November 27, 2019. See

Harvey’ 11/25/19 Email, attached hereto as Exhibit 15. Plaintiff was told to use her own vacation

leave from work, while Ms. Moran decided what to do with Ms. Harvey. Id.

       When Plaintiff returned to work on December 3, 2019, Plaintiff was immediately placed

on a Performance Improvement Plan (PIP) and immediately transferred to Defendants’ Lake

Clifton (“Clifton”) branch, a smaller branch than Waverly, where Plaintiff will be less likely to

further develop, acquired, and apply Plaintiff’s librarian skills and expertise. The transfer also

limits, if not bars, Plaintiff from opportunities for promotion with Defendant. Plaintiff was give an

letter of expectation limited role as a manager at Clifton had to go through superiors before delaing

with subordinate staff. See Letter of Expatation, attached hereto as Exhibit 16. Exhibit 1 pg. 61

       On December 16, 2019, Ms. Harvey received an email banning her from freely visiting

Waverly branch without an escort or advance notice to a supervisor. See Campbell’s 12/16/19

Email, attached hereto as Exhibit 17. Exhibit 1 pgs. 65-66

                                 III. STANDARD OF REVIEW

       “If the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law,” then summary judgment may be

rendered. Fed R. Civ. P. 56(c). In other words, summary judgment is only to be granted when no



                                                 18
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 19 of 31



genuine and disputed issues of material fact remain and the movant is clearly entitled to prevail as

a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

(1986). However, “[if] the moving party has met its responsibility of identifying the basis for its

motion, the nonmoving party must come forward with ‘specific facts showing that there is a

genuine issue for trial.’ ” White v. Rockingham Radiologists, Ltd., 820 F.2d 98, 101 (4th

Cir. 1987) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986); Fed. R. Civ. P. 56(e)).

        A genuine issue of material fact may exist if the evidence presented to the court

is sufficient to indicate the existence of a factual dispute that could be resolved in favor of the non-

moving party at trial. Rachael-Smith v. FTDATA, Inc., 247 F. Supp. 2d 734, 742 ( Anderson v.

Liberty Lobby, Inc.,477 U.S. 242 (1986)) Only “facts that might affect the outcome of the suit

under the governing law” are material. Anderson, 477 U.S. at 248. Moreover, a dispute over a

material fact is genuine “if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Id.

        In considering a motion for summary judgment, a court does not weigh evidence of a

genuine issue of material fact that a party adduces against the movant's evidence, but submits it to

the trier of fact for resolution. Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986). In that

context, a court must consider the facts and evidence of the non-moving party as true. Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). In addition, all reasonable

inferences drawn from disputed evidence are to be resolved in the light most favorable to the

nonmoving party. Pulliam Investment Co., Inc. v. Cameo Properties, 810 F.2d 1282, 1286 (4th Cir.

1987). The party seeking summary judgment bears the responsibility of demonstrating the

“absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, All U.S. 317, 323 (1986).”




                                                  19
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 20 of 31



                                           IV. ARGUMENT

    1. Defendants are Not Entitled Summary Judgment

        Defendants are not entitled to summary judgment in this case, because there are genuine

issues of dispute regarding material facts in the case, and furthermore, Defendants are not entitled

to judgment as a matter of law.

    a. Genuine Issues of Dispute Regarding Material Facts:

        There are genuine issues of dispute pertaining to material facts in this case. “A genuine

issue of material fact may exist if the evidence presented to the court is sufficient to indicate the

existence of a factual dispute that could be resolved in favor of the non-moving party at

trial. Rachael-Smith v. FTDATA, Inc., 247 F. Supp. 2d 734, 742 ( Anderson v. Liberty Lobby,

Inc.,477 U.S. 242 (1986)) Only “facts that might affect the outcome of the suit under the governing

law” are material. Anderson, 477 U.S. at 248. Moreover, a dispute over a material fact

is genuine “if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Id.

        Although the parties don’t disagree that an alleged investigation was conducted against

Ms. Harvey, the disciplinary nature and outcome of the alleged investigation is clearly of material

dispute in the case, particularly if the investigation qualifies legally as an adverse action.

Defendant’s claim that the investigation was not disciplinary in nature and did not lead to any

disciplinary outcome. However, Plaintiff contend that the investigation was disciplinary in nature

and outcome. It was designed and conducted with the intent to terminate Plaintiff’s employment,

but ultimately resulted in a transfer of Plaintiff with diminished authorities at the new branch.

Exhibit 4 pg. 81-85 Again, although the parties agree that the investigation targeting Plaintiff

resulted in Plaintiff been referred to Defendant’s EAP and for FLMA to take time off and focus

                                                 20
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 21 of 31



on herself, the parties genuinely dispute those facts that this resulted in an adverse change to the

terms, benefits and conditions of Ms. Harvey’s employment with Defendant. At a minimum, when

Ms. Harvey returned to work on November 25, 2021, she was told to stay away for work for the

next two days, until Ms. Moran decided about what to do with Ms. Harvey, after Ms. Harvey

refused to resign. For those two days, Ms. Harvey lost income and or had to use her vacation time

for those two days. Exhibit 16. Exhibit 1 pgs. 58-61 Additionally, the parties agreed that Plaintiff

was transferred, but genuinely dispute the adverse nature and effect of the transfer on Plaintiff’s

employment as a librarian. Defendant, claim that there were substantive changes, in Plaintiff job

positions, duties and functions as branch manger at Clifton branch. However, the clear instruction

for the letter of intent, diminished Plaintiff status, buy taking away Plaintiff’s direct supervisory

responsibility over subordinate staff, without prior approval from Ms. Harvey’s superiors. Exhibit

16, Exhibit 1 pg. 61

   b. Defendants are Not Entitled To Judgment as A Matter of Law:

       “Title VII prohibits employers from discriminating against employees for "oppos[ing] any

practice made an unlawful employment practice by this subchapter, or because he has made a

charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing

under this subchapter." 42 U.S.C.A. § 2000e-3.” Johnson v. United Parcel Serv., CIVIL No. JKB-

19-1916, at *11 (D. Md. Jan. 15, 2020) The facts in record in the case, shows that Ms. Harvey can

legally prove her claim of retaliation and meet her ultimate burden of persuasion and production

in this case. To establish a prima facie case of retaliation under Title VII and Section 1981, the

plaintiff must show: (1) she engaged in a protected activity; (2) the employer acted adversely

against her; and (3) there was a causal connection between the protected activity and the adverse

employment action. Guessous v. Fairview Prop. Investments, LLC, 828 F.3d 208, 216–17 (4th Cir.



                                                 21
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 22 of 31



2016). “An employee may satisfy the first element by showing that she opposed a practice that

Title VII prohibits.” Jenkins v. Gaylord Entm’t Co., 840 F. Supp. 2d 873, 880 (D. Md. 2012). “For

such activity to constitute opposition, the plaintiff must have a reasonable and good faith belief

that the conduct [] she opposes constitutes unlawful discrimination under Title VII.” Id. at 881

(citing Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 271 (2001)). “Opposition almost always

arises when an employee communicates to her employer her reasonable belief that the employer

has engaged in discrimination.” Id. (citing Crawford v. Metro. Gov’t of Nash. and Davidson Cty.,

Tenn., 555 U.S. 271, 276 (2009)). “[T]the Fourth Circuit has held that the filing of an EEOC

complaint generally constitutes protected activity.” Kearns v. Northrop Grumman Sys. Corp., Civil

No. ELH-11-1736, 2014 WL 2170781, at *10 (D. Md. May 23, 2014). As to the second element,

“[a] plaintiff can demonstrate that an employer ‘acted adversely’ by showing that ‘a reasonable

employee would have found the challenged action materially adverse, which in this context means

it well might have dissuaded a reasonable worker from making or supporting a charge of

discrimination.’” Lewis v. Baltimore City Bd. of Sch. Commissioners, 187 F. Supp. 3d 588, 595

(D. Md. 2016) (quoting Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)). An

adverse action in a retaliation claim must be “materially adverse.” Burlington N., 548 U.S. at 68.If

a plaintiff carries this burden, the burden shifts to the employer to offer a legitimate, non-

discriminatory reason for the action. Once such a reason is proffered, the plaintiff carries the

ultimate burden of proving "both that the reason was false, and that [retaliation] was the real reason

for the challenged conduct." Beall,130 F.3d at 619, quoting Jiminez v. Mary Washington

College,57 F.3d 369, 377-78 (4th Cir. 1995); Dowe v. Total Action Against Poverty in Roanoke

Valley,145 F.3d 653, 656-58 (4th Cir. 1998); Laughlin v. Metropolitan Washington Airports

Auth.,149 F.3d 253, 258 (4th Cir. 1998). Settle v. Baltimore County, 34 F. Supp. 2d 969, 993 (D.



                                                 22
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 23 of 31



Md. 1999)

               i. Ms. Harvey Engaged in a protected activity

       Ms. Harvey engaged in protected activities in filing her EEOC Charge of Discrimination

and participating in the subsequent EEOC lawsuit based on your EEOC Charge of

Discrimination, and further by opposing and reporting Ms. Little-Staten’s interference into Ms.

Harvey’s probe of a sexual harassment allegation by Ms. Harvey’s staff against a custodian.

Exhibit 12 pg. 29, ln. 2-15. There are two distinct types of retaliation claims under Title VII:

those brought under the "participation clause" and those brought under the "opposition

clause." Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 259 (4th Cir. 1998). The

"participation clause" provides that an employer may not retaliate against an employee "because

[the employee] has ... participated in any manner in an investigation, proceeding, or hearing

under" Title VII. 42 U.S.C.A. § 2000e-3(a) "The participation clause is designed to ensure that

Title VII protections are not undermined by retaliation against employees who use the Title VII

process to protect their rights." Brower v. Runyon, 178 F.3d 1002, 1006 (8th Cir. 1999). The

"opposition clause," on the other hand, provides that an employer may not retaliate against an

employee "because he has opposed any practice made an unlawful employment practice" by Title

VII. 42 U.S.C.A. § 2000e-3(a). As the Fourth Circuit has observed, [t]he distinction

between participation clause protection and opposition clause protection is significant because

the scope of protection is different. Activities under the participation clause are essential to the

machinery set up by Title VII. As such, the scope of protection for activity falling under

the participation clause is broader than for activity falling under the opposition clause.

Laughlin, 149 F.3d at 259 n. 4 (citations, quotations omitted).

Mezu v. Morgan State Univ., Civil Action No. WMN-09-2855, at *24-25 (D. Md. July 29, 2013)



                                                 23
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 24 of 31




       Here Ms. Harvey satisfies both the participation and the opposition clause of Title VII

protection for protect activities against retaliation.   Ms. Harvey’s 2016 EEOC Complaint of

gender discrimination against Defendant and the subsequent filing of a EEOC charge and

participation in the EEOC lawsuit based on the said EEOC Charge, certainly demonstrates clear

protected participation activites and opposition activities where Plaintiff’s actions “a reasonable

and good faith belief that the conduct [] she opposes constitutes unlawful discrimination under

Title VII.” “For such activity to constitute opposition, the plaintiff must have a reasonable and

good faith belief that the conduct [] she opposes constitutes unlawful discrimination under Title

VII.” Id. at 881 (citing Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 271 (2001)). “Opposition

almost always arises when an employee communicates to her employer her reasonable belief that

the employer has engaged in discrimination.” Id. Furthermore, Ms. Harvey engaged in protected

activity when she opposed and reported the interference of Ms. Little Staten in her responsibility

as the branch manager to handle a sensitive allegation of unwanted sexual advance and

communication against a custodial staff by a library Page, who was a minor. Exhibit 10.

Defendants failed to investigate Ms. Harvey’s complaint against the Ms. Little Staten, and instead

used information from Ms. Little-Staten to conclude that Plaintiff created a hostile work

environment at Waverly. Exhibit 1 pgs. 50-53, Ms. Little-Staten suffered no consequences for

her insubordinate actions in refusing to leave Ms. Harvey’s office when asked to do so and bring

the alleged wrongdoer to Ms. Harvey’s office to confront Ms. Harvey. Exhibit 11.

               ii. Defendants Acted Adversely Against Ms. Harvey

       Defendants took adverse action against Ms. Harvey in targeting Ms. Harvey for a sham

investigation, issuing Ms. Harvey a reprimand, forcing Ms. Harvey to take FLMA, transferring



                                                 24
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 25 of 31



Ms. Harvey with diminished authority, and banning Ms. Harvey from freely accessing the

Waverly library branch. Exhibit 5 pgs. 192-194. Furthermore, Ms. Harvey can demonstrate that

Defendants ‘acted adversely’ by showing that ‘a reasonable employee would have found the

challenged action materially adverse, which in this context means it well might have dissuaded

a   reasonable     worker    from   making      or   supporting a        charge     of    discrimination.’”

An adverse employment action for purposes of a discrimination claim is an action that "adversely

affects the terms, conditions, or benefits of the plaintiff's employment." McNeil v. Loyola

Univ., No. WDQ-13-1473, 2014 WL 320494, at *6 (D. Md. Jan. 27, 2014); see Burlington N. &

Santa Fe Ry. v. White, 548 U.S. 53, 64 (2006). "The 'typical requirements for a showing of an

"adverse employment action"' are allegations of 'discharge, demotion, decrease in pay or benefits,

loss   of   job     title   or   supervisory     responsibility,   or     reduced        opportunities   for

promotion.'" McNeil, 2014 WL 320494, at *6 (quoting Boone v. Goldin, 178 F.3d 253, 255 (4th

Cir. 1999), abrogated on other grounds by Burlington N., 548 U.S. at 67). Muldrow v. Blank,

Case    No.:       PWG-13-1200,       at       *13    (D.    Md.        Mar.      10,      2014)    “While

an adverse employment action need not be an "ultimate employment decision" such as

termination, the action taken must adversely affect "the terms, conditions, or benefits of

employment." Von Guten v. Maryland, 243 F.3d 858, 866 (4th Cir. 2001). ” Hoffman v.

Baltimore Police Dept, 379 F. Supp. 2d 778, 792 (D. Md. 2005)

                  iii. Issuing Ms. Harvey, A Consequential Disciplinary Reprimand

       The October 2018 reprimand and disciplinary memo issued to Ms. Harvey, negatively

impacted Ms. Harvey’s performance evaluation in and began a progressive disciplinary process

intended to lead to Ms. Harvey’s termination, but ultimately resulted in Ms. Harvey’s transfer.

Exhibit 1 pgs. 42-46 A reprimand, whether oral or written, does not per se significantly affect the



                                                     25
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 26 of 31



terms or conditions of employment. Lewis v. Forest Pharms., Inc., 217 F. Supp.2d 638,

648 (D.Md. 2002). However, "if evidence shows that a reprimand not only bruises an employee's

ego   or   reputation,   but   also works    a   real,   rather   than   speculative,   employment

injury, the reprimand becomes [an adverse ] employment action ." Jeffers v. Thompson, 264 F.

Supp. 2d 314, 330 (D. Md. 2003) In the instant case, the reprimand becomes an adverse action,

when it lead to a poor performance rating and becomes a necessary first step before termination of

employment in a progressive disciplinary process.

               iv. Baseless and Sham Disciplinary investigation Against Ms. Harvey

       Having begun laying the groundwork for terminating Ms. Harvey’s employments,

starting with issuing the July 2018 disciplinary memo only against Ms. Harvey for conduct

alleged against all branch managers, in September 2019 Ms. Moran initiate a sham disciplinary

investigation targeting Ms. Harvey. Exhibit 3 pgs. 94-95, 101. “If a disciplinary investigation is

reasonably rooted in articulable facts justifying such an investigation, neither inconvenience nor

emotional anxiety on the employee's part will constitute an "employment injury" sufficient to

render the investigation itself an adverse employment action independently cognizable under

Title VII.” Settle v. Baltimore County, 34 F. Supp. 2d 969, 992 (D. Md. 1999)

       Here the investigation was not reasonably rooted in articulable facts justifying such an

investigation. The investigation began after Ms. Harvey send a detail complaint of

insubordination against a custodian. Exhibit 3 pgs. 80-83. However, Ms. Harvey’s complaints

against the custodian were never investigated. Exhibit 4 pg. 42. Instead, after Ms. Harvey’s detail

complaint and request for a meeting with her supervisors and the custodian’s supervisor Ms.

Moran began to investigate Ms. Harvey, based on subsequent allegations by the custodian. The

investigation was conducted without the knowledge or participation of Ms. Harvey. The



                                                 26
         Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 27 of 31



investigation reached conclusions on which the decision to transfer Ms. Harvey was made,

without getting Ms. Harvey’s version of event. Exhibit 9 pg. 91. These issues alone, eviscerates

any basis on which Defendants can claim the investigation to be rooted on justified articulable

facts.

         Furthermore, the staff at Waverly were experiencing a stressful working conditions

because of a chronic and at time, acute staffing shortage at the Waverly branch. All the staff

complaints that were rumored about at the Waverly branch were typical of complaints received

from other branches, and Chief of NLSD Mr. Malveaux was never alarmed or concern about

those incidents.

               v. Forcing & Triggering Ms. Harvey to take FLMA Leave

         For the October 7, 2019, meeting, Ms. Moran had made the decision that Ms. Harvey

would not be returned to the Waverly Branch, and further that she would be referred to the EAP

to take some time off and focus on herself. Exhibit 5 pgs. 169 -170. The effect of the sudden and

unexpected allegations and accusations against Ms. Harvey also resulted in Ms. Harvey feeling

the need for EAP and FLMA leave to address the emotional trauma she experienced for

Defendant’s actions. Ms. Harvey took FLMA leave from October 8, 2019, to November 8, 2019,

and vacation leave from November 11, 2019 to November 22, 2019. Upon return to work on

November 25, 2019 at the request of Defendants, Ms. Moran forced Ms. Harvey back on leave

for two days to allow Ms. Moran to decide what to do with Ms. Harvey. Defendant did not pay

Plaintiff for the two days and plaintiff loss income and or vacation pay for those two days.

Exhibit 15 Although it is not clear in this circuit “whether placement on administrative leave

constitutes an adverse employment action. Compare Von Gunten v. Maryland, 243 F.3d 858,

869 (4th Cir. 2001) (placing employee on administrative leave during investigation of complaint



                                               27
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 28 of 31



lodged against employee is not an adverse employment action) Bonds v. Leavitt, 647 F. Supp. 2d

541, 556 (D. Md. 2009) In this case, however, Plaintiff was forced on leave almost two months

after the alleged investigation was conducted targeting Plaintiff    and more a month after

Plaintiff went out on FLMA and vacation leave, arising from the investigation of Plaintiff

               vi. Transferring & Reducing Ms. Harvey’s Authority as a Branch Manager

       Ms. Harvey’s transfer to the Clifton branch resulted in reduced supervisory duties and

diminished responsibilities. See Czekalski v. Peters, 475 F.3d 360, 364 (D.C.Cir.2007) (noting

that a lateral transfer can constitute an adverse employment action if it results in the withdrawal

of an employee's “supervisory duties” or “reassignment with significantly different

responsibilities” (internal quotations and citations omitted)); Fordyce v. Prince George's Cnty.

Md., 43 F. Supp. 3d 537, 548 (D. Md. 2014) “As noted, a decrease in opportunity for promotion

constitutes an adverse employment action.” Boone, 178 F.3d at 256-57. Musema v. Balt. City

Police Dep't, Civil Action No. ADC-18-0158, at *18 (D. Md. Feb. 5, 2019)

       Although Ms Harvey retained her tile as branch manager, her supervisory authority over

subordinate staff was curtailed with directives that Ms. Harvey must report her “employee relations

issues with your leadership before you address with the employee. Exhibit 16, Exhibit 1 pg. 61

         She provided evidence showing that her transfer resulted in withdrawal of her
         supervisory duties for at least a period of time, and a change in the nature and amount
         of work she was given. (Id.). Plaintiff has provided sufficient evidence to create a
         material dispute of fact with regard to whether her transfer to the TRU was
         an adverse employment action.
Fordyce v. Prince George's Cnty. Md., 43 F. Supp. 3d 537, 549 (D. Md. 2014)

               vii. Banning Ms. Harvey From Freely Accessing The Waverly Branch.

   Defendant’s banning of Ms. Harvey from freely accessing the Waverly branch adversely

affected Ms. Harvey’s employment conditions and benefits.



                                                28
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 29 of 31



        ee e.g., Manning v. Metropolitan Life Ins. Co.,127 F.3d 686, 692 (8th Cir. 1997)
        (ultimate employment decision includes "tangible change in duties or working
        conditions that constituted a material employment disadvantage"); Kim v. Nash Finch
        Co.,123 F.3d 1046, 1060 (8th Cir. 1997) (ultimate employment decision includes
        reduction of duties, actions that disadvantage or interfere with the employee's ability to
        do his or her job, "papering" of an employee's file with negative reports and
        reprimands even though employee was "not discharged, demoted, or suspended").
Von Gunten v. Maryland, 243 F.3d 858, 864 (4th Cir. 2001)

       Plaintff was permanently barred from employment benefit associated with attending the

libaray brach for which she was the branch manager for 18 years. Exhibit 17. Exhibit 1 pgs. 58-

61. This goes beyond a mean discomfort and to the benefit of employment, event as to Plaintiff’s

freedom and right to free movement.

   2. Causal connection Exist between Ms. Harvey’s protected activity and Defendants’
      adverse employment actions Against Ms. Harvey

       Causal connection exists between Ms. Harvey’s protected opposition and participation

activities and the adverse employment action by Defendant against Ms. Harvey. See Waag

v. Sotera Def. Sols., Inc., 857 F.3d 179, 192 (4th Cir. 2017) (recognizing that "for purposes of

establishing a prima facie case, close temporal proximity between activity protected by the statute

and an adverse employment action may suffice to demonstrate causation"); “See, e.g., McNairn v.

Sullivan, 929 F.2d 974, 980 (4th Cir. 1991) (plaintiff stated prima facie case even though there

was no evidence of causal connection other than the fact that plaintiff was fired after bringing a

lawsuit).” Karpel v. Inova Health System Services, 134 F.3d 1222, 1229 (4th Cir. 1998)

       As to Ms. Harvey’s protected activity of protesting and reporting Ms. Little-Staten’s

interference in Ms. Harvey’s handling of a complaint of unwanted inappropriate advances by a

custodial staff, Defendants’ adverse transfer came within a couple weeks thereafter. Furthermore,

except where the adverse action occurred at “‘the natural decision point.’” weak evidence of

temporal proximity, plus evidence of a disproportionate response, is enough to show causation.



                                                29
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 30 of 31



See Wilcox v. Lyons, 970 F.3d 452, 457 (4th Cir. 2020) Here Defendants used the end of the sham

investigation as the natural decision point to take adverse action against Ms. Harvey.

   3. Plaintiff Can Establish Pretext

       Defendant’s articulated reasons for Plaintiff Targeting Ms. Harvey for a sham

investigation, issuing Ms. Harvey reprimand, forcing Ms. Harvey to take FLMA, transferring Ms.

Harvey, banning for freely accessing the Waverly library branch, are inconsistent, false, and

unbelievable. “In order to show pretext, a plaintiff may show that an employer’s proffered

nondiscriminatory reasons for the termination are inconsistent over time, false, or based on

mistakes of fact. E.E.O.C. v. Sears, Roebuck & Co., 243 F.3d 846, 852–53 (4th Cir. 2001).”

       Defendant issuing of the disciplinary reprimand and memo to Ms. Harvey, almost one year

after the alleged occurrence, but only against Ms. Harvey, although all branch managers were

alleged to have misbehaved during the 2017 meeting with Ms. Daniel shows that the reason is

false. If not, why weren’t the other managers given reprimand and a disciplinary memo. Exhibit

3 pgs. 94-95

       The investigation conducted against Ms. Harvey was baseless and a complete sham.

Although Ms. Harvey provided a detail report on the insubordinate and confrontational behavior

or a subordinate custodian employee, Ms. Harvey’s complaint was totally ignored and a

subsequent complaint by the said custodian was used as the basis to initiate an investigation against

Ms. Harvey of which she was never notified or in which her participation was never sought. The

investigation largely focused on several custodial or clerical staff at assigned to Waverly branch,

who had long ceased working at Waverly branch. Most of the information provide was hearsay

information from Ms. Shield, who herself had transferred from Waverly in December 2017.

Furthermore, Mr. Malveaux made clear that the alleged complaints against Ms. Harvey were like



                                                 30
       Case 1:20-cv-00874-RDB Document 24-1 Filed 07/21/21 Page 31 of 31



those received at many other branches and not uncommon. Mr. Malveaux made clear that none of

the staff or customer complaint involving Ms. Harvey were of serios concern or cause him alarm.

                                        V. CONCLUSION

       WHEREFORE, of the foregoing reasons, Defendant is not entitled to summary judgment

and Plaintiff is entitled to have the trier of facts make a determination in her case.



                                       Respectfully Submitted,

                                       /s/ George A. Rose____
                                       George A. Rose, Esq.
                                       Federal Bar No.: 26086
                                       Rose Law Firm, LLC
                                       9134 Liberty Road
                                       Baltimore, Maryland 21133
                                       Phone: 410.727.7555
                                       Fax: 443.320.0962
                                       Email: grose@roselawfirm.net
                                       Attorney for Plaintiff


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 21st day of July 2021, a copy of the foregoing Plaintiff’s

Memorandum In Opposition To Memorandum Of Law In Support Of Defendant’s Motion For

Summary Judgment, was electrically filed in accordance with the Electronic Filing Requirements

and Procedures as established by the U.S. District Court for the District of Maryland.


                                       Respectfully,

                                       /s/ George A. Rose
                                       George A. Rose, Esq.
                                       Federal Bar No.: 26086




                                                  31
